Citation Nr: 1821482	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-59 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an irregular heartbeat disability.

2.  Entitlement to service connection for an irregular heartbeat disability (diagnosed as cardiac arrhythmia).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) with the United States Army National Guard from February 1977 to June 1977 and from September 1985 to December 1985.  He had additional Reserve service with the New Jersey Army National Guard until December 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2018, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  A September 2013 Board decision determined that severance of the Veteran's award of service connection for an irregular heartbeat disability (characterized as paroxysmal atrial fibrillation) was proper; the Veteran did not file an appeal to the United States Court of Appeals for Veterans Claims (Court).

2.  Additional evidence received since the September 2013 Board decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an irregular heartbeat disability, and raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates that the Veteran's current irregular heartbeat disability (diagnosed as cardiac arrhythmia) began in the line of duty during his ACDUTRA service.

4.  The Veteran's claim for service connection for hypertension was previously denied by a June 2008 rating decision; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

5.  Additional evidence received since the June 2008 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2013 Board decision determining that severance of the Veteran's award of service connection for an irregular heartbeat disability (characterized as paroxysmal atrial fibrillation) was proper is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an irregular heartbeat disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  The criteria for entitlement to service connection for an irregular heartbeat disability (diagnosed as cardiac arrhythmia) have been met.  38 U.S.C. §§ 101(22) and (24), 1131, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2017).

4.  The June 2008 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for the claims being decided on appeal at this time.

Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening: New and Material Evidence

In General

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).
If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Irregular Heartbeat Disability

The Veteran's award of service connection for an irregular heartbeat disability (characterized as paroxysmal atrial fibrillation) was severed by the RO in a July 2009 rating decision.  The Veteran timely appealed the decision, and a September 2013 Board decision determined that severance of such award was proper on the basis that the Veteran's irregular heartbeat disability (characterized as paroxysmal atrial fibrillation) was first clinically manifested during a period when the Veteran was on inactive duty training (INACDUTRA) as opposed to in the line of duty during ACDUTRA service.  The Veteran was notified of the decision and his rights to appeal were explained.  38 C.F.R. § 20.1100.  The Veteran did not appeal the decision to the Court.

The evidence received since the September 2013 Board decision includes a February 2017 medical opinion from a VA occupational and environmental physician, who considered the Veteran's military occupational specialty (MOS) during his periods of ACDUTRA as an Automotive Repairman and Utilities Equipment Repairer (refrigerators specifically) and then provided the following opinion and rationale: "[H]alogenated hydrocarbon exposure is at least as likely as not a contributory factor to cardiac arrhythmia in your case.  You have history of refrigerant (halogenated hydrocarbon, fluorocarbon), solvent and metal fume exposure related to military service....Low dose, chronic exposure to halogenated hydrocarbon in refrigerator repair may contribute to cardiac arrhythmia, particularly in persons with underlying predisposition [with link to research study provided]."  This evidence was not before adjudicators when the Veteran's severance of service connection for an irregular heartbeat disability was upheld by the Board in September 2013, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an irregular heartbeat disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Hypertension

A claim for service connection for hypertension was originally denied in a June 2008 rating decision on the basis that there was no evidence that the Veteran's current hypertension was incurred in the line of duty during his ACDUTRA service or was otherwise caused by such service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence received since the June 2008 rating decision includes statements from the Veteran (including in his March 2016 claim and July 2016 notice of disagreement) asserting that his hypertension is secondary to his irregular heartbeat disability [which is being service-connected in the instant decision].  This evidence was not before adjudicators when the Veteran's claim was last denied in June 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension [on a secondary basis pursuant to 38 C.F.R. § 3.310], and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.






Service Connection

Irregular Heartbeat Disability

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C. § 101(23)(A).  The Reserves include the National Guard of the United States.  38 U.S.C. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.

Turning to the merits of the Veteran's claim, the Board finds, first, that the Veteran has been diagnosed with an irregular heartbeat disability, as evidenced by VA and private treatment records which have documented his treatment for cardiac arrhythmia during the period of the current claim.

The Veteran contends that his irregular heartbeat disability began in the line of duty during his ACDUTRA service, including as a result of exposure to refrigerant chemicals while performing his MOS duties as an Automotive Repairman and Utilities Equipment Repairer (refrigerators specifically).  Each DD Form 214 (for both periods of his ACDUTRA service) confirms the aforementioned MOS titles.  Therefore, the Board finds that his exposure to refrigerant chemicals in the line of duty during his ACDUTRA service may be conceded.

The Veteran's service treatment records during his ACDUTRA service document an abnormal electrocardiography test (ECG) in November 1985.  Following his ACDUTRA service, his service treatment records during his INACDUTRA service reflect his report of having a history of pain or pressure in his chest noted on a March 1986 Report of Medical History, abnormal ECGs in April 1994 and October 1994, and a diagnosis of ventricular tachycardia in October 1994 (which was documented on an October 1994 DA Form 2173 as occurring during INACDUTRA).

Finally, the Board finds that the evidence demonstrates that the Veteran's current irregular heartbeat disability (diagnosed as cardiac arrhythmia) began in the line of duty during his ACDUTRA service.  As noted above, in a February 2017 medical opinion, a VA occupational and environmental physician considered the Veteran's MOS during his periods of ACDUTRA and then provided the following opinion and rationale: "[H]alogenated hydrocarbon exposure is at least as likely as not a contributory factor to cardiac arrhythmia in your case.  You have history of refrigerant (halogenated hydrocarbon, fluorocarbon), solvent and metal fume exposure related to military service....  Low dose, chronic exposure to halogenated hydrocarbon in refrigerator repair may contribute to cardiac arrhythmia, particularly in persons with underlying predisposition [with link to research study provided]."  Furthermore, at his February 2018 hearing, the Veteran testified that he worked with refrigerant chemicals during both his ACDUTRA and his INACDUTRA service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an irregular heartbeat disability (diagnosed as cardiac arrhythmia) have been met, and the claim is granted.

[The Board also finds that the instant decision applies to - and resolves - all pending claims of service connection for an irregular heartbeat disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

New and material evidence having been received, the claim for service connection for an irregular heartbeat disability is reopened.

Service connection for an irregular heartbeat disability (diagnosed as cardiac arrhythmia) is granted.

New and material evidence having been received, the claim for service connection for hypertension is reopened.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal for service connection for hypertension.

The Veteran contends that his current hypertension was caused by or is aggravated by his irregular heartbeat disability [which is being service-connected in the instant decision].

The Board also notes that, although the Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of hypertension, the VA examiner at a February 2008 VA heart and hypertension examination stated that the Veteran had essential hypertension since 1994.

On remand, after all outstanding treatment records have been obtained, a VA hypertension examination must be scheduled in order to determine the nature and etiology of the Veteran's hypertension, with adequate rationale provided for all opinions rendered.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for hypertension since his discharge from military service.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from November 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA hypertension examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of his hypertension.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in the line of duty during his ACDUTRA service or was otherwise related to or caused by any incident occurring in the line of duty during such service (to include his exposure to refrigerant chemicals while performing his MOS duties as an Automotive Repairman and Utilities Equipment Repairer)?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his now service-connected cardiac arrhythmia?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is aggravated beyond the natural progression of the disability by his service-connected cardiac arrhythmia?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


